ORDER
PER CURIAM.
Mark Twain Johnson (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of delivery of a controlled substance, in violation of Section 195.211 RSMo 2000. The trial court sentenced Defendant, as a prior and persistent drug offender, to ten years’ imprisonment. This appeal follows.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no juris*540prudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).